DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 26th, 2021 have been fully considered but they are not fully persuasive.
Regarding the applicant’s arguments regarding 35 U.S.C. 112, the claim amendments overcome the deficiencies of the previous rejection and therefore the rejection is withdrawn.
Regarding the applicant’s argument regarding 35 U.S.C. 103, the claim amendments and arguments have been considered persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis (“Rapid fragmentation of neural networks at the onset of propofol-induced unconsciousness”, 2012, cited by applicant).  Lewis teaches the added claim amendment where anesthesia causes brain compartmentalization (Abstract:  “We conclude that the onset of slow oscillations is a neural correlate of propofol-induced loss of consciousness, marking a shift to cortical dynamics in which local neuronal networks remain intact but become functionally isolated in time and space”).
Regarding the arguments against the obviousness of the combination of Iasemidis and Kang, the use of Kang is only tied to the anesthesia protocol to help induce a form of resting state from Iasemidis.  The resting state of Iasemidis is only between abnormal brain activities (Paragraph 0016:  “ As used herein, the term “resting period” can refer to a period of time between instances of abnormal brain interactions during which a subject is free of abnormal behavioral symptoms, which are typically associated with abnormal brain interactions”), which anesthesia would help simplify.  Therefore, Kang 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iasemidis (US 9730628 B2, cited by applicant) in view of Kang (US 20130197339 A1, cited by applicant) and Lewis (“Rapid fragmentation of neural networks at the onset of propofol-induced unconsciousness”, 2012, cited by applicant).
Regarding claim 1, Iasemidis teaches a method comprising: receiving, by a system comprising a processor (Col. 2, Lines 36-37:  “a processor that executes the computer-executable instructions”), neurophysiological time series signals from two or more areas of a brain of a subject (Col. 11, Lines 18-23:  “a method 40 for identifying a focal area of abnormal brain interactions in a subject from time series data recorded from at least two regions of the brain during a resting period”), 
estimating from the neurophysiological time series signals, by the system, a percentage of time (POT) each of the two or more areas of the brain of the subject exhibits a maximum total effective (Col. 14, Lines 20-25:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed”); and 
localizing, by the system, one or more focal areas of abnormal brain interactions based on the POT of each the two or more areas exhibiting the maximum TEI (Column 14, Lines 20-26:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed. Using Grubbs' test for outliers at a significance level α we detect the sites with the highest inflow compared to the rest of the sites over the period of recording”).
Iasemidis fails to teach wherein the subject is anesthetized and wherein the anesthetized subject is in a maintenance period of anesthesia and/or a post-emergence period of anesthesia and wherein the anesthesia causes compartmentalization of brain networks that makes individual brain regions more distinct.
Kang teaches a method wherein the subject is anesthetized (Paragraph 0027:  “anesthesia protocol to which a patient 22 is subjected”) and the anesthetized subject is in a maintenance period of anesthesia and/or a post-emergence period of anesthesia (Paragraph 0084:  “some signal features are sensitive to change during the maintenance phase of anesthesia”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resting period of Iasemidis to include the anesthetized subject and maintenance phase taught by Kang, because it is a deep form of a resting period where the proper surgical stimuli can be applied without distraction (Paragraph 0065 of Kang).
Lewis teaches wherein the anesthesia causes compartmentalization of brain networks that makes individual brain regions more distinct (Abstract:  “We conclude that the onset of slow oscillations is a neural correlate of propofol-induced loss of consciousness, marking a shift to cortical dynamics in which local neuronal networks remain intact but become functionally isolated in time and space”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of (Pg. 3382, Col. 2 of Lewis).

Regarding claim 12, Iasemidis teaches a system comprising: a non-transitory memory storing computer-executable instructions (Col. 1, Lines 63-64:  “The system can include a non-transitory memory storing computer-executable instructions”); andWO 2019/055798PCT/US2018/051103 
29a processor that executes the computer-executable instruction (Col. 2, Lines 36-37:  “a processor that executes the computer-executable instructions”) to at least: 
receive neurophysiological time series signals from two or more areas of a brain of an anesthetized subject (Col. 11, Lines 18-23:  “a method 40 for identifying a focal area of abnormal brain interactions in a subject from time series data recorded from at least two regions of the brain during a resting period”), 
estimate, from the neurophysiological time series signals, a percentage of time (POT) of each of the two or more areas of the brain of the subject exhibits a maximum total effective inflow (TEI) (Col. 14, Lines 20-25:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed”); and 
localize one or more focal areas of abnormal brain interactions based on the POT of each of the two or more areas exhibiting the maximum TEI (Column 14, Lines 20-26:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed. Using Grubbs' test for outliers at a significance level α we detect the sites with the highest inflow compared to the rest of the sites over the period of recording”). 
Iasemidis fails to teach wherein the subject is anesthetized and wherein the anesthetized subject is in a maintenance period of anesthesia and/or a post-emergence period of anesthesia and 
Kang teaches a system wherein the subject is anesthetized (Paragraph 0027:  “anesthesia protocol to which a patient 22 is subjected”) and wherein the anesthetized subject is in a maintenance period of anesthesia and/or a post-emergence period of anesthesia (Paragraph 0084:  “some signal features are sensitive to change during the maintenance phase of anesthesia”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resting period of Iasemidis to include the anesthetized subject and maintenance phase taught by Kang, because it is a deep form of a resting period where the proper surgical stimuli can be applied without distraction (Paragraph 0065 of Kang).
Lewis teaches wherein the anesthesia causes compartmentalization of brain networks that makes individual brain regions more distinct (Abstract:  “We conclude that the onset of slow oscillations is a neural correlate of propofol-induced loss of consciousness, marking a shift to cortical dynamics in which local neuronal networks remain intact but become functionally isolated in time and space”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iasemidis to include the anesthetic promoted compartmentalization, because it helps isolate the brain regions and reduce the spiking of brain signals for measurement (Pg. 3382, Col. 2 of Lewis).

Regarding claim 2, Iasemidis teaches a method wherein each of the neurophysiological time series signals comprise time series data corresponding to the two or more areas of the brain of the subject (Col. 11, Lines 18-23:  “a method 40 for identifying a focal area of abnormal brain interactions in a subject from time series data recorded from at least two regions of the brain during a resting period”).

Regarding claim 3, Iasemidis fails to teach a method wherein the neurophysiological time series signals are recorded from the brain of the subject twelve hours or less after administration of an anesthetic agent.
Kang teaches a method wherein the neurophysiological time series signals are recorded from the brain of the subject twelve hours or less after administration of an anesthetic agent (Paragraph 0062:  “EEG signals were recorded from six (6) patients undergoing surgical procedures requiring general anesthesia and having a duration of approximately 1 hour”:  EEG signals were recorded while patients were under anesthesia means within 12 hours from general anesthesia administration).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resting period of Iasemidis to include the anesthetized subject and maintenance phase taught by Kang, because it is a deep form of a resting period where the proper surgical stimuli can be applied without distraction (Paragraph 0065 of Kang).

Regarding claim 4, Iasemidis teaches a method wherein a treatment plan is developed for the abnormal brain interactions based on the one or more focal areas (Claim 9:  “a treatment plan for the abnormal brain interactions in the subject based on the identified focal area”), wherein the treatment plan comprises at least one of surgery and neuromodulation (Claim 11:  “the treatment plan comprises at least one of a surgical plan”).

Regarding claim 5, Iasemidis teaches a method wherein the estimating further comprises: determining an information inflow corresponding to each of the two or more areas of the brain based on an analysis of the neurophysiological time series signals (Col. 8, Lines 19-21:  “the information inflow determination unit 14 is configured to determine information inflow associated with each of the brain regions”), 
wherein the information inflow reflects a flow of information to one brain area from at least one other brain area (Col. 4, Lines 25-30:  “the term “information inflow” can refer to a characteristic of a brain region that reflects the flow of information to the brain region from other brain regions”); 
comparing the information inflow corresponding to each brain area to determine the maximum TEI over segments of the period of time of recording (Col. 12, Lines 55-60:  “the information flow associated with each of the regions can be compared (e.g., by focal area identification unit 16) to determine the presence of one or more focal areas exhibiting a maximum information flow”); and 
28determining the POT that each of the two or more areas exhibits the maximum TEI over time (Col. 14, Lines 20-25:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed”).
Iasemidis fails to teach wherein in the anesthetized subject more of the information inflows are statistically significant.
Lewis teaches wherein in the anesthetized subject more of the information inflows are statistically significant (Pg. 3378, Col. 1, Paragraph 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iasemidis to include the anesthetic promoted compartmentalization, because it helps isolate the brain regions and reduce the spiking of brain signals for measurement (Pg. 3382, Col. 2 of Lewis).

Regarding claims 6 and 18, Iasemidis teaches a method and system wherein the determining the information inflow comprises: fitting a model of order p to successive segments of the neurophysiological time series signals (Col. 8, Lines 43-45:  “the autoregressive model VAR(p) can be constructed of an order p”); and 
(Col 9, Lines 7-15:  “the network connectivity unit 24 can apply a measure of the generalized partial directional coherence (GPDC) to capture the interactions between the various brain regions. GPDC provides a measure for the direct linear influence of region X.sub.j on region X.sub.i at frequency f conditioned by the rest of the signal variables”).

Regarding claims 7 and 19, Iasemidis teaches a method and system wherein the model is a vector autoregressive model (VAR) or a multivariate autoregressive model (MVAR) (Col. 8, Lines 40-42:  “the model representation can be a vector autoregressive model (VAR) or a multivariate autoregressive model (MVAR)”).

Regarding claim 8, Iasemidis teaches a method wherein p is a pre-determined value or an optimally determined value (Col. 9, Lines 44-45:  “where p is determined based on an autocorrelation of the preprocessed time series data”:  autocorrelation would mean optimally determined).

Regarding claim 9 and 20, Iasemidis teaches a method and system wherein the information inflow is determined from high frequency bands of the neurophysiological time series signals (Col. 16, Lines 15-20:  “The average inflow to a given source across a given frequency band at time point t is then estimated”).

Regarding claims 10 and 15, Iasemidis teaches a method and system wherein the one or more focal areas are associated with at least one of an epileptic seizure disorder, a paroxysmal neurological disorder, a stroke, an autism spectrum disorder, a psychological disorder, a traumatic brain injury, an (Col. 3, Lines 60-63:  “can facilitate advances in the diagnosis and treatment of neurological disorders characterized by abnormal brain interactions by, for example: complementing the current clinical practice diagnostic procedures for standard-of-care focus identification; quickly determining patients that may require invasive monitoring; quickly identifying the location of the focal area in patients with drug-resistant neurological disorders; improving the treatment of neurological disorders by better delineating the extent of surgical resection or target for implantable stimulators and drug infusion devices; studying the dynamics of the focal area over time to provide insights into the mechanism of generation of the abnormal brain interactions”).

Regarding claim 11, Iasemidis teaches a method wherein the neurophysiological time series signals comprise at least one of electroencephalographic data, magnetoencephalographic data, thermal imaging data, positron emission tomography, and functional magnetic resonance imaging data (Col. 4, Lines 7-11:  “Examples of recording modalities can include, but are not limited to, electroencephalogram (EEG), magnetoencephlogram (MEG), thermal imaging, and functional magnetic resonance imaging (fMRI)”).

Regarding claim 13, Iasemidis teaches a system further comprising at least one recording mechanism to record the neurophysiological time series signals (Col. 4, Lines 1-3:  “‘neuro-recording modality’ can refer to a recording modality that can record time series data corresponding to biosignals”), 
wherein the at least one recording mechanism is in communication with the non-transitory memory to deliver the signals (Col. 6, Lines 65-67:  “Each of the components can be in a communicative relationship with one or more of the other components, the processor 17, and/or the memory 18”). 

Regarding claim 14, Iasemidis teaches a system wherein the at least one recording mechanism is configured to record at least one of electroencephalographic data, magnetoencephalographic data, thermal imaging data, positron emission tomography, and functional magnetic resonance imaging data (Col. 4, Lines 7-11:  “ Examples of recording modalities can include, but are not limited to, electroencephalogram (EEG), magnetoencephlogram (MEG), thermal imaging, and functional magnetic resonance imaging (fMRI)”).

Regarding claim 16, Iasemidis teaches a system wherein a treatment plan is developed for the abnormal brain interactions based on the identified one or more focal areas (Claim 9:  “a treatment plan for the abnormal brain interactions in the subject based on the identified focal area”), wherein the treatment plan comprises at least one of surgery and stimulation (Claim 11:  “the treatment plan comprises at least one of a surgical plan”).

	Regarding claim 17, Iasemidis teaches a system wherein the POT is estimated by: determining an information inflow corresponding to each of the two or more areas of the brain based on an analysis of the neurophysiological time series signals (Col. 8, Lines 19-21:  “the information inflow determination unit 14 is configured to determine information inflow associated with each of the brain regions”), 
wherein the information inflow reflects a flow of information to each of the two or more brain areas from at least one other brain area (Col. 4, Lines 25-30:  “the term “information inflow” can refer to a characteristic of a brain region that reflects the flow of information to the brain region from other brain regions”); 
comparing the information inflow corresponding to each of the two or more areas to determine the maximum TEI over segments of the period of time of recording (Col. 12, Lines 55-60:  “the information flow associated with each of the regions can be compared (e.g., by focal area identification unit 16) to determine the presence of one or more focal areas exhibiting a maximum information flow”); and 
determining the POT that each of the two or more areas exhibits the maximum TEI over time (Col. 14, Lines 20-25:  “a histogram of the percentage of time that each site is found to have the highest inflow is constructed”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791